Title: To Thomas Jefferson from David Robinson, 22 June 1805
From: Robinson, David
To: Jefferson, Thomas


                        
                                                    
                            Sir,
                            Kanawha County, Peters Creek June 22nd 1805
                        

                        
                        When I Recolect the acquisition of the Louisiana and the advantages we may Derive from it I wou’d with many others Join in Blessing the happy Day with all the marks of Gratitude that Becoms Evry united American. It is Long Since I had a Desire to See that much talked of Country. But if it had not been for my Children I Should never have attempted it I have Labour’d thro many Dangers on the Kanawha and Ohio Rivers in the Last Indian war and with much Dificualty Give three of my Son’s Education they all three are on the Mississippi One is at the KasKasKia Town a Clerk and interpreter for the Bord of Commissioners he is an attorny One other is a Docter of Physic and the Other is pehaps in the Business of Surveying in the Indiana Teritory They all have the advantage of knowing the French Tongue from my Living at Gallipolis Some years During the Last ware. I have taken Some pains to keep a Journal of my  travils thro’ the Louisiana and think a copie of it is my Duty to present you with I have it in contemplation to pay an other visit to it Next Septemeber and perhaps will penitrate forth into the Country and bring an acurate account of the Salt Mountain and Volcano and make a Return of my Journals to your Honour you will please to actcept of the Notes and Remarks I have made if it merits notice. and if it is of any utility to the Commonwelth I wish it to Recive an impression of the Gramatical Correction if you think propper which will answer the Desired End of the author. I Live at a Great Distance from any Printing Office and have it not in my Power to attend to it. I have procured a Small peice of the Rock Salt which Came from the Mountain and inclosed it to you though perhaps you have Seen Some of it before. I have the honour Sir of Subscribing my Self your most Obsequious
                        
                            David Robinson—
                        
                    